NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0038n.06

                                           No. 19-5450

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                               )
                                                                                   FILED
                                                                              Jan 23, 2020
                                                         )
        Plaintiff-Appellee,                              )                DEBORAH S. HUNT, Clerk
                                                         )
 v.                                                      )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
 GREGORY P. PRITCHETT,                                   )      COURT FOR THE EASTERN
                                                         )      DISTRICT OF KENTUCKY
        Defendant-Appellant.                             )
                                                         )



       Before: BATCHELDER, LARSEN, and MURPHY, Circuit Judges.

       LARSEN, Circuit Judge. Gregory Pritchett appeals his sentence for violating the terms of

his supervised release, arguing that his sentence is substantively unreasonable. For the reasons

stated, we AFFIRM.

                                                I.

       In 2007, Pritchett pleaded guilty to possessing a firearm as a felon; for this crime, he was

sentenced to 84 months’ imprisonment, followed by 5 years’ supervised release. Pritchett was

released from prison in 2014. Four years later, he was indicted on four counts of distributing

heroin and/or fentanyl and one count of possessing a firearm as a felon. Pritchett pleaded guilty

to possessing a firearm as a felon in exchange for the dismissal of the drug charges. He was

sentenced to 188 months’ imprisonment on the firearm count, followed by 5 years’ supervised

release. Pritchett also admitted that his possessing a gun and committing another federal crime

constituted a Grade A violation of the terms of his supervised release. See U.S.S.G. § 7B1.1(a)(1).
No. 19-5450, United States v. Pritchett


For violating the supervised-release terms, the district court sentenced Pritchett to a within-

Guidelines sentence of 54 months, to run consecutively to his 188-month sentence on the firearm

charge. Pritchett appeals his sentence, arguing only that the 54-month sentence was substantively

unreasonable.

                                                II.

       A challenge by the defendant to the substantive reasonableness of a sentence focuses on

whether the sentence is too long. United States v. Rayyan, 885 F.3d 436, 442 (6th Cir. 2018). It

is “a complaint that the court placed too much weight on some of the § 3553(a) factors and too

little on others in sentencing the individual.” Id. While a district court must “impose a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in § 3553(a)(2),”

18 U.S.C. § 3553(a), our task on review is different—we “must determine whether a different

sentence is required.” United States v. Reilly, 662 F.3d 754, 761 n.3 (6th Cir. 2011) (quotation

marks omitted). We review for an abuse of discretion. Rayyan, 885 F.3d at 442.

       Pritchett faces a heavy burden in showing that his sentence was too long. Sentences within

the Guidelines range are presumed reasonable. United States v. Mosley, 635 F.3d 859, 865 (6th

Cir. 2011). Pritchett’s 54-month sentence fell at the lower end of his Guidelines range of 51 to 60

months.

       Although Pritchett had asked for a sentence below the Guidelines, the district court

concluded that a sentence within the Guidelines was warranted. The court noted that Pritchett had

“a history of violating conditions of probation” and that Pritchett had “committed the violations

relatively promptly” after being released from prison.      The court recognized that even the

Guidelines range did not account for the fact that Pritchett was “also selling personal use amounts

of heroin and fentanyl.” Finally, the district court noted that the reasons justifying the firearm



                                                -2-
No. 19-5450, United States v. Pritchett


sentence also supported the supervised-release sentence. Among those reasons were Pritchett’s

lengthy criminal history, which reflected his continued, poor decision-making, and the need to

protect the public, given Pritchett’s “history of violating conditions of release.” At the same time,

the district court also considered the factors in Pritchett’s favor, including his family support. In

sum, the district court did what it was supposed to do when crafting a sentence—it “properly

considered all of the factors, balanced them, and imposed a reasonable sentence.” Rayyan,

885 F.3d at 443.

       Pritchett’s arguments to the contrary fail to persuade. He argues that the sentence was

longer than necessary to protect the public. But, as the district court recognized, prior stints of

supervised release had failed to deter Pritchett from committing further crimes. The district court

was free to believe that this time would be no different and that, therefore, a sentence within the

Guidelines was appropriate. For related reasons, we are not convinced by Pritchett’s argument

that the combined sentence of 242 months for his underlying conviction and the supervised-release

violation was beyond what was necessary for “just punishment.” Both sentences were near the

bottom of the Guidelines, and Pritchett offers no reason why the district court was required to go

lower. See United States v. Brown, 579 F.3d 672, 687 (6th Cir. 2009). Finally, Pritchett argues

that supervised release is a rehabilitative measure, but that his 54-month sentence serves no

rehabilitative purposes. Pritchett misunderstands the effect of his violating the supervised-release

terms. While he is right that “[s]upervised release is essentially rehabilitative, and is not intended

for punishment,” United States v. Lewis, 498 F.3d 393, 397 (6th Cir. 2007), Pritchett failed to

comply with those rehabilitative measures by possessing a gun and distributing drugs. In such a

situation, Congress afforded the district court discretion to revoke the terms of Pritchett’s

supervised release and sentence him to a term of imprisonment, see 18 U.S.C. § 3583(e)(3), and



                                                 -3-
No. 19-5450, United States v. Pritchett


we see no abuse of discretion in the district court’s decision here. For these reasons, Pritchett has

not overcome the presumption that his sentence is substantively reasonable. See Mosley, 635 F.3d

at 865.

                                               ***

          We AFFIRM.




                                                -4-